 56DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Everite Door Corp.andLaborers' InternationalUnion of North America,AFL-CIOThe Everite Door Corp.andUnited Brotherhood ofCarpenters and Joiners of America,CarpentersDistrictCouncilofPittsburgh&Vicinity,AFL-CIO. Cases 6-CA-3751 and 6-CA-3775April 26, 1968DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND BROWNOn November 21, 1967, Trial Examiner SidneyD. Goldberg issued his Decision in the above-enti-tled proceeding, finding that the Respondent hadengaged in and was engaging in certain unfair laborpractices within the meaning of the National LaborRelations Act, as amended, and recommending thatitcease and desist therefrom and take certain af-firmative action, as set forth in the attached TrialExaminer's Decision. He further found that Re-spondent had not engaged in certain other unfairlabor practices as alleged in the complaint andrecommended that such allegations be dismissed.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision and a supporting brief,and the General Counsel filed cross-exceptions tothe Decision and a supporting and answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions, cross-ex-ceptions, and briefs, and the entire record in thesecases.'As we find merit in some of the GeneralCounsel'sexceptions,we hereby adopt thefindings,' conclusions,3 and recommendations ofthe Trial Examiner with the following additions andmodifications:1.The Trial Examiner found, and we agree, thatRespondent President Brennan violated Section8(a)(1) of the Act by his September 22, 1966,speech in which the employees were warned that ifthey chose union representation: (a) hospitaliza-tion insurance would be discontinued; (b) Respon-dent would not put into effect its proposed profit-sharing plan; (c) the Company would cancel thetransfer of work from its Paoli plant; and (d)Respondent might, "in due time," have to move itsplant from Everite.2.The Trial Examiner found that Respondentdid not violate Section 8(a)(1) of the Act byGeneralManager Stumpff's asking employeeTaylor when he applied for employment if therewas aunionwhere he worked previously, becauseRespondent hired Taylor despite his affirmativereply.We find merit in General Counsel's excep-tion to this finding for the following reasons. Therecord shows Stumpff's interrogation of Taylor andTaylor's reply were followed by an expression ofRespondent's firm opposition to unionism. Stumpfftold Taylor that "a union representative from Pitts-burgh should [not] be allowed to settle our dif-ferences here." Stumpff made no effort to explainto Taylor the reason for the question concerning hisprior affiliation with a union or assure him that hisprior union membership would not affect his em-ployment status or tenure if hired. Accordingly, wefind this interrogation a violation of Section8(a)(1) of the Act.43.We adopt the Trial Examiner's finding thatRespondent violated Section 8(a)(1) when Stumpffrequested employee Stevens to inform on any em-ployee "pushing the Union" and Stumpff would"see what he could do to get rid of them." We donot, however, agree with the Trial Examiner's find-ing that Stumpff's reference to having laid off otheremployees did not justify finding an additionalviolation.The credited testimony shows that Stumpff sum-moned Stevens into the office on September 18,1967, and told Stevens that he was being trans-ferred from the plant to become a janitor. Stumpffthen informed Stevens that he had just laid offsevenemployees and that he also could have laidoff Stevens. He continued by saying that althoughthere were rumors that Stevens was for the Union,sincehe did not believe the 'rumors, Stevens was'The Respondenthas requested oral argumentThis request is herebydenied becausethe record,the exceptions,the cross-exceptions,and thebriefs adequately present the issues and positionsof the parties'These findings and conclusions are based, in part,upon credibilitydeterminationsof the TrialExaminer towhichthe General Counsel andRespondent have exceptedThe TrialExaminer's credibility findings arenot contraryto the clear preponderance of all relevantevidence. Ac-cordingly, we find no basis for disturbing those findingsStandardDry WallProducts, Inc.,91 NLRB 544, enfd 188 F 2d 362 (C A. 3)In its exceptions,Respondent alleges bias and prejudiceon the part ofthe Trial Examiner Upona careful analysisof the whole record, we findnothing to support Respondent'sallegations.Accordingly,they are re-jected, aslacking in merit.'We findit unnecessary to pass onthe TrialExaminer's conclusion thata demand for recognition was made on Respondent sometime in August, asin any event Respondent's subsequent interrogationof employees was un-lawful.Struksnes Construction Co., Inc.,165 NLRB 1062aMarionManufacturing Company,161 NLRB 55171 NLRB No. 8 THE EVERITE DOOR CORP.57being given "another chance" in the janitorial jobinstead of being laid off. Stumpff then drove homethe point by saying he would "see what he could doto get rid of them [union supporters]."In view of the context of the statement andRespondent's expressed hostility to the Union, it isapparent that this remark was reasonably calcu-lated to inform Stevens that if Respondent believedhe were for the Union he also would have been laidoff. Such a statement necessarily carries the impli-cation that the listener and other employees will belaidoff if they engage in union activities. Ac-cordingly, we find the statement constitutes a threatin violationof Section 8(a)(1) of the Act.54.Examiner's failure to pass upon or refer to Respon-dent's statements to employee Bulger.The unde-nied testimony in the record shows that at one ofthe Augustmeetingspreviously referred to, Stumpffasked each employee individually if he had beenapproached by the Union or had signed a unioncard and that no one admitted having signed one.On the following day Stumpff called Bulger into theoffice and said, "You lied to me." When Bulgerasked what was meant,Stumpff replied that Bulgerhad signed a union card and asked him why he hadsigned one.Bulger then admitted having signed acard and stated he had done so for more money.Stumpff countered with the statement that the em-ployees would receive more money. We find thatby confronting Bulger in this manner, Respondentcreated the impression that Respondent had theemployees' union activity under surveillance andknew the identity of those who had signed cards.Accordingly, we find that such conduct violatesSection 8(a)(1) of the ActsORDERPursuant to the provisions of Section 10(c) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board adopts as its Orderthe Recommended Order of the Trial Examiner andhereby orders that the Respondent, The EveriteDoor Corp., Everett, Pennsylvania, its officers,agents, successors,and assigns,shall take the actionset forth in the Trial Examiner's RecommendedOrder as herein modified:1.Delete from paragraphs 1(f) and (g) and fromparagraph 6 of the notice specific reference to theCarpenters Union.2.Redesignate paragraphs 1(f) and 1(g) as para-graphs 1(g) and 1(h), respectively, and insert asnew paragraph 1(f) the following:Transxay Inc., 160 NLRB 838, 855-856"Gordon Mills,Inc.,145 NLRB 883, 886."(f)Creating the impression that the employees'union activities are under surveillance."3.Renumber paragraph 6 of the notice as para-graph 7 and insert as paragraph 6 the following:(6) By creating the impression that our em-ployees' union activities are under surveillance.4.Delete the first unnumbered paragraph of thenotice and substitute the following:WE WILL NOT engage in any of the aboveconduct.TRIAL EXAMINER'S DECISIONSIDNEY D. GOLDBERG, Trial Examiner: In thesecases, the consolidated amended complaint,' pur-suant to Section 10(c) of the National Labor Rela-tions Act, as amended (herein called the Act), al-leges that The Everite Door Corp. (herein calledRespondent or the Company), an employer en-gaged in commerce, coercively interrogated em-ployees and applicants for employment concerningtheir union membership, sympathies, and activities;and threatened to discharge employees or modifytheir working conditions to restrain them from en-gaging inself-organizationaleffortswith theassistanceof Laborers' InternationalUnion ofNorthAmerica,AFL-CIO (herein called theLaborers), and United Brotherhood of Carpentersand Joiners of America, Carpenters District Coun-cilof Pittsburgh & Vicinity, AFL-CIO (hereincalled the Carpenters). The complaint also allegesthat Respondent transferred, and then discharged,Palmer Snyder to discourage his membership in,and activities on behalf of, the Laborers.Respondent answered, denying the commissionof the acts alleged as unfair labor practices, and thecase came on for trial before me at Bedford,Pennsylvania, onMarch 29 and 30, 1967. Allparties were represented and were afforded an op-portunity to adduce evidence, to cross-examine wit-nesses,and to argue on the facts and the law. Briefswere thereafter filed by the General Counsel and bycounsel for the Respondent and they have beenconsidered.For the reasons hereinafter set forth in detail, Ifind that Respondent coercively interrogated em-ployees and applicants for employment concerningtheir union activities and sympathies; threatened tochange their working conditions if they organizedfor the purposes of collective bargaining; and trans-ferred and discharged an employee, Palmer Snyder,to discourage his adherence to a union.Upon the entire record herein,' and thedemeanor of the witnesses, I make the following:' Issued January 23, 1967, on charges filed October 4, 24, and 28, 1966,and January 19, 1967, by the Laborers, and on November 9, 1966, andJanuary 12, 1967, by the Carpenters2The General Counsel's motion to correct typographical errors in thetranscript was not opposed and is hereby granted In addition, on p 23,1 9,the word "company" is changed to "complaint" and, on p 175,1 31, theword "volumes" is changed to "mullions " 58DECISIONSOF NATIONALLABOR RELATIONS BOARDFINDINGS OF FACTI.THE EMPLOYER INVOLVEDThe Respondent admits that it is engaged atEverett, Pennsylvania, in the production of over-head garage doors; that it annually imports into theCommonwealth of Pennsylvania goods and materi-als valued at more than $50,000; and that it is anemployer engaged in commerce.U. THE LABOR ORGANIZATIONSThe Laborers and Carpenters are both labor or-ganizations.III.THE UNFAIR LABOR PRACTICESA. Background and Issues1.Chronology of eventsThe plant involved in this case was constructedand equipped,in late1965 and early 1966, byEverett Development Corporation, a local civic or-ganization,with the aid of a loan from the SmallBusinessAdministration, and it was then leased toRespondent for operation. Installation of themachinery was completed and production com-menced about January 1966.3 As the work ofsettingthemachinery was completed, some ofthosewho had been employed in that workremained inthe plant and became production em-ployees.In July the Laborers began their efforts to or-ganizeRespondent's employees. Several meetingswere held in July and August, and authorizationcards were signed by some of those who attended.Although neither the date nor the source thereofisclearly established herein, it seems clear that ademandfor recognition was made upon GeneralManagerStumpff sometime in August, probably bythe Laborers.'Stumpff admitted that in August, as a result ofthe demand for recognition, he held two meetingswith Respondent's employees in his office, bringingin half of the plant's complement each time. Healso admitted that he asked the men whether theyhad signedunioncards and spoke to themconcern-ing the consequences should they designate a labororganization as their collective-bargaining represen-tative.Early in September General Manager Stumpfftransferred employee Palmer Snyder from his job asassembly supervisor 5 to a position called a"floater"; i.e., not attached to any particular crew ordepartment but working wherever needed at the'All dates are 1966 unless otherwise noted'While Stumpff testified that the demand was made by the Carpenters,the representative of that Union testified that his organizers had not startedtheir campaign until the beginning of September The Laborers,however,moment. One week later, on September 15, the five"floaters" in the plant, including Snyder, were laidoff.During the latter part of September, Respon-dent's president, Brennan, admittedly because, hehad heard of union activity at the plant, came overfrom the plant of Howell Manufacturing Co.,Respondents parent company in Paoli, and ad-dressed the assembled employees on the subject ofunion representation. He admittedly told them thathe did not want a union at the plant and that theplant had lost approximately $68,000 since it beganto operate but that Respondent intended to put intoeffect a profit-sharing plan as soon as there weresome profits. He also admitted pointing out to themen that they had Blue Cross coverage but if thereshould be a union contract the Company "wouldabide" by whatever provision might be in that con-tract.About a week after his speech to the employeesBrennanwas visited at the plant by A. E.Staverosky, president of Everett Industrial Develop-ment Corporation, who toldBrennanthat he hadheard of the union activity at the plant and wantedan opportunity to address the employees on thesubject. Brennan gave his consent and Staveroskymade a speech to the employees in their lunchroomwhich began during the lunch period and extendedabout 15 minutes into working time but the em-ployees received their pay for these 15 minutes as ifthey had worked.While Staverosky was speaking, an employeeasked him what the employees could do to reassurehim concerning their attitude toward a union.Staverosky left the room for about 5 minutes andwhen he returned he put a piece of paper on the ta-ble, suggesting that the employees sign it, and someof them did. The document states that the signersare"satisfiedwithworking conditions at theEverite Door Corporation and do not wish to joinan organized labor organization at this time." Laterthatafternoon,Maintenance ForemanMorral,while distributing paychecks, again placed the samedocument on the table and asked the employees tosign it.2.The issuesThe issues in this case, as indicated by theforegoing account of events, are principally con-cerned with the content and effect of the state-ments of Stumpff, Brennan, and Staverosky in theirmeetingswithRespondent's employees and, ofcourse, whether Staverosky, in making his state-ments, did so as an agent of Respondent.Othermajor issues herein are whether thetransfer and discharge of Palmer Snyder were in-had held their first meeting of Everite employees during the latter part ofJuly and another in the first week of August.'Despite its designation,there is no contention that the position is super-visory THE EVERITE DOOR CORP.59tended by Respondent to discourage the participa-tion by employees, including Snyder, in their ad-herence to, or membership in, a labor organizationand whether the document apparently prepared byStaverosky and circulated by Morral constituted in-terference by Respondent with its employees' rightsof self-organization.Additionalissuesherein are whether Respondentimproperly interrogatedprospectiveemployeesconcerning their attitude toward unions andwhether employee Stevens was requested to spy onand report the self-organizational activities of theemployees.B.Discussionand ConclusionsWhilethe allegationsof unfair labor practices inthe complaint are based on several statements andactions by Respondent extending from July intoSeptember, the major incidents occurred and canbe meaningfully discussed in chronological order.Other conduct by Respondent, comparativelyminor,occurred on several dates throughout thisperiod and can be discussed separately.1.The Stumpff meetingsAs stated above, Stumpff admitted in histestimony that he called the August meetings in hisoffice "about the union." He also testified: "I askedifanyone was approachedby the Union or hadsigned union cards," and that he told the men thatthey would no longer have the hospitalization in-surance because "the union normally has their owninsurance."There werenine witnesseswho testified concern-ing theStumpffmeetings: eight nonsupervisory em-ployees, including PalmerSnyder, and AndrewHewitt, who was at that time Respondent's millforeman.Palmer Snyder, Orrin J. Stevens, Glenn Clouse,Wilbur Shaw, and Robert Feight all testified thatStumpff asked the men whether they had everworked at a plant where the men were representedby a union; that he asked the question specificallyof Snyder and Snyder answered that he had been inthe Union at Caro Equipment Company in Everett.Stumpff then asked Snyder what he had gained byit and Snyder answered "30 cents an hour."' Hewitttestified that Snyder said that with the Union he"made more money."Snyder and Clair and Glenn Clouse all testifiedthat Stumpff said that if the Union came in the menwould have to sharpen their own tools and greasetheir own machines. Willard Taylor testified thatStumpff said that if the Union came in conditionswould become harder and more work would be ex-pected fromeachman.He also testified thatStumpff said that "it may cause the plant to moveout."Stumpff did not deny any of this testimony andRespondent'sbrief does not attack the veracitythereof,merely making the conclusionary state-mentthat there were no threats or coercion at themeeting.In admittingthat Stumpff interrogated themen, the brief states that:In August of 1966, Mr. Stumpff learned thatthe union had approached employees and thatcards were being circulated and signed. It wastherefore his absolute right to make inquiriesto ascertain how many people had signed suchcards.While ata laterpoint in its briefRespondent'scounselmakesthe statement that "After he[Stumpff] had learned of the demand for recogni-tion he made permissible inquiry," and Stumpfftestified that he called themeetingsbecause "therewas a demand for recognition of the union," thecredible testimony of the employees shows thatStumpff made no reference to a union demand forrecognition but stated that he had learned aboutthe union activity from some of the businessmen inthe town. Hewitt testified that Stumpff, in directinghim to call the employees into the meeting, saidthat he had "heard rummors about theunion." Ifind that there had been no such demand and thatStumpff's questioning, therefore, was not a per-missible effort to determine whether the demandfor recognition was validly based upon a claim ofmajority representation.7Moreover, Stumpff's admitted statement to theemployees that the hospitalization insurance pro-vided by Respondent would be discontinued is noless a threat because he coupled it with a statementthat the Union would have its own substitute planand that relationships between the Company and itsemployees would be based upon a contract. Ac-cordingly, I find that Stumpff threatened reprisalsagainstthe employees should they choose to berepresented by a labor organization and that hecoercively interrogated them concerning theirunion membership and activities, thereby violatingSection 8(a)(1) of the Act.2.The transfer and discharge of Palmer Snydera.FactsPalmer Snyder was employed by Respondent inNovember 1965 to work on the installation andwiring of the plant's machinery. While productionbegan at the plant early in 1966, Snyder's installa-tion work continued until March and it was at thattime that he became a production employee.6Snyder testified that he said "35 cents an hour"but the othersall fixedthe figure he used at 30 cents.The discrepancyis immaterialrThe interrogation,even if its purposehad been to determine thetruthfulness of a union claim of majority,was notconducted with therequired safeguardsset forthinStruksnesConstructionCo , Inc ,165 NLRB1062, in that Respondent gave no assurances against reprisals and didnot poll theemployeesby secret ballot 60DECISIONS OF NATIONALThe overhead garage doors produced by Respon-dent consist of several sections, each much widerthan it is high. These sections are either "flush,"i.e.,having a completely unbroken surface, or"panel," i.e.,made of long, horizontal "rails,"short, vertical "stiles" (at the ends) and "mullions"(in the center), and hardboard or plywood panelswhich fill the areas enclosed by the rails, stiles, andmullions. Snyder's production work was concernedexclusively with the manufacture of panel sections.The rails, stiles, mullions,and panels, of differentlengths and sizes, for the production of the varioussizesand types of panel sections in Respondent'scatalogue are cut and grooved in advance by em-ployees assigned to that work and stockpiled foruse asrequired.When sections of a specific sizeand style are to be produced to fill orders, amember of the assembly crew, called the assemblysupervisor, brings the appropriaterails,mullions,and panels from the stockpiles to the assembly ta-bles; the other members of the assembly crew ar-range them in their proper relationship, apply glueto the surfaces to be joined, press the elements ofthe sections together, and clamp them tightly for,the glue to dry. When the glue has dried the sec-tions are sanded smooth, particularly at the joints,and they are packed for shipping.When he moved into production work, Snyderbecame the assembly supervisor of the crew assem-bling panel doors. This crew consisted of six ormore men,working in pairs, at several tables. It wasSnyder's principalassignmentto keep these mensupplied with the rails,stiles,mullions, and panelsto produce the required panel sections. He alsorepaired damaged sections and it was his duty,about 15 minutes before quitting time on Friday, tosupply the assembly crew with bottles of glue foruse in theirwork during the remainder of the dayso that theglue-dispensingmachines could beturned off and cleaned before work ceased for theweekend.Snyder's hourly wage rate was raised from $1.40to $1.50 while hewas engagedin the installationwork. In March, when he was transferred toproduction work, his rate was raised to $1.55 andinMay it was raised to $1.60. Stumpff testified tohaving designated Snyder as the assembly super-visor soon after he began in the assembly depart-ment because he seemed to be a good worker.There is no doubt that there were problems con-cerning quality and speed of output in connectionwith the production of panlel sections and either'Respondent has a book which designates the particular rails, stiles, mul-lions, and panels required to assemble any specific size and style of sectionThe assembly supervisor uses this as his guide and,if necessary,consultsthe mill foremanBHewitt,the mill foreman,testified that on one occasion prior to August,he had heard criticism of Snyder's work because he had been"mixed up"on the doors and had made a mistake"now and then"but that "this couldbe expected"Snyder testified that his own work had never been directlycriticized by a supervisor and Stumpff did not testify that it hadLABOR RELATIONS BOARDSnyder or the assembly crew were called intoStumpff's office several times between March andAugust for him to tell them so. ConcerningSnyder's own work, however, the only question thatwas raised was his apparent inability to keep themen in the crew supplied with material.9 WhenSnyder pointed out that he was trying to serve thesixmen at three assembling tables and needed helpto do it, Stumpff expressed surprise and assigned aman to help Snyder whenever he could. The as-signed employee thereafter devoted 80 percent ofhis time to doing so. This incident occurred beforethe employeemeetingsin Stumpff's office.Shortly after the August employee meetings atwhich he questioned the employees concerningtheirunion activities, Stumpff first singled outSnyder for direct criticism.10 At that time, Hewitttestified, Stumpff told him that Snyder was "notdoing as much as he should" and that "there weretoo many mistakes." Stumpff then called in Snyder,told him that he was making too many mistakes,that he was not keeping the men at the assemblingtables properly supplied with material, and that hewas shutting down the gluing machines too early onFridays. Stumpff asked Snyder what he thoughtought to be done and Snyder advised Stumpff to getsomeone elseto take his place. Stumpff said he ex-pected to do that and asked Snyder whether hewished to leave or try another job in the plant.Snyder agreed to try other work and Stumpff clas-sified him as a "floater" or "drifter"; an employeewho moves from place to place performing what-ever duties are required at the moment. Hewitttestified that, although he was the supervisory em-ployee responsible for the work of the assemblycrew, Stumpff did not consult him before transfer-ring Snyder.For a week Snyder worked as a "floater," firstdoingmaintenanceand then shipping room work.On September 12 Stumpff called in his supervisors,Hewitt,Morral, and Barney; told them the planthad just lost a large order and some men wouldhave to be laid off; and certain men weredesignated to be laid off and Stumpff directedHewitt to notify them. AccordingtoHewitt'stestimony, which I accept, Stumpff said that "therewould probably be repercussions" over the layoffof Snyder but that Snyder was classified as a"floater." 11About 15 minutes before quittingtime on Sep-tember 15, Hewitt notified the "floaters" that theywere laid off as of the end of that day. Hewitt also10 Immediately after the employee meeting attended by Snyder,HewitttestifiedStumpff said he thought Snyder was"for the union " WhileStumpff's statement,discussed below, that he knew nothing about Snyder'sunion activity when he transferred and laid him off impliedly contradictsHewitt on this point, I accept Hewitt's testimony as accurate" Stumpff's testimony concerning his meeting with the supervisors toplan the layoff is not clear he first testified that his original intention was tolay off five men from each department, it then became apparent that onlyfivemen altogether would be laid off and, finally, that those chosen to belaid off were the "drifters"or "floaters " THE EVERITE DOOR CORP.61testified that, although Stumpff said nothing to himabout the length of the layoff, in notifying the menhe indicated to them that the layoff was temporary.Snyder protested to Hewitt that he had greaterseniority than any of the others but Hewitt an-swered that the plant did not operate on seniorityand that all the "floaters" were being laid off atthat time.It is conceded by Respondent that Snyder wasnot reinstated; that in October at least two newmen were hired; and that they worked for about 2months. 12b.Conclusions concerning transferWhile Respondent contends that Snyder wastaken off his job as assembly supervisor because hiswork was unsatisfactory, there is no evidence thathe had previously been singled out as wholly or per-sonally responsible for the poor performance of thecrew. Stumpff testified that as far back as March,when Snyder first joined the crew, there weremeetings concerning the poor production andquality of the panel sections. Nevertheless, Snyderwas given the job of assembly supervisor because,as Stumpff testified, "he seemed a good workerwhen he was helping in the assembly department."Moreover, Snyder was given a wage increase inMay, after Stumpff, again according to his owntestimony concerning the procedure in granting in-creases, had checked and been satisfied that it wasjustified.Stumpff testified that he was not satisfied withSnyder's work because of the numerous complaintsreceived concerning the panel sections. He statedthat sections were distorted, or "bowed," becausewrong stiles were brought to the assembly tablesand the assembly crews, who had no means ofchecking, put together the parts they were given.13He also testified that Snyder was laid off, not-withstanding his seniority, because he was an un-satisfactory employee and that he knew nothingabout Snyder's union activities at either the time ofhis transfer or of his layoff.While, as stated above, there is no reason todoubt that Respondent was having difficulty inproducing an adequate number of acceptable panelsections, there is a serious doubt that the fault laywith Snyder alone or that this was Respondent'srealreason for transferring Snyder into the"floater" classification from which we was laid off.Snyder's testimony that he had never been per-sonally criticized for poor work is not truly con-tradicted by Hewitt's testimony that he had onceheardSnyder's work criticized. Hewitt, moreover,testified that he regarded Snyder as a satisfactoryemployee, that the few mistakes he made couldhave been expected, and that he neither recom-mended nor had any part in the decision to transferhim. Hewitt also testified that some of the machinesdid not cut the grooves properly so that some of theparts properly brought to the assembly tables in-evitably resulted in the production of imperfect sec-tions and that malfunctioning of the other machinesresulted in crooked elements so that the boardswould not fit together. These problems, Hewitttestified, had been brought to Stumpff's attention. 14Although Hewitt resignedas millforeman withina week or so after the layoff and his resignation ap-pears to have been connected with Respondent'sdissatisfaction with the quantity and quality outputof panel sections, I have nevertheless acceptedHewitt's testimony as generally credible because heseemed to be trying to give an accurate account ofevents and his testimony seems relatively free of in-ternal contradictions.Stumpff's testimony, on the contrary, I find un-worthy of belief. A critical element in my deter-minationto this effect is Stumpff's statement thatwhen he transferred Snyder out of the assemblycrew, he knew nothing about Snyder's union activi-ties.Not only is there strong and clear testimony byseveral employees concerning the exchange of re-marks between Stumpff and Snyder at the Augustmeeting when Snyder stated that working in a plantwith union representation had profited him "30cents an hour," but Stumpff corroborated othertestimony by these employees when he admittedhavingmade the inquiries attributed to him byseveral employee-witnesses, and he did not disputetheir testimony concerning his exchange of remarkswith Snyder. Moreover, as stated above, I credit thetestimony of Hewitt that Stumpff said that Snyderwas "probably for the union." Accordingly, I findincredible Stumpff's testimony that he did not knowof Snyder's union activities-or, at least, support-when he transferred him out of the assembly crewand I find his testimony on this point so contrivedas to cast doubt upon all of his testimony.It follows, from the foregoing comments, that Ireject Respondent's contention that the transfer ofSnyder was due to unsatisfactory performance andnot to his union activities or sympathies and I findthat this was precisely the reason for the actionwhich Stumpff took. Accordingly, Respondent'stransfer of Snyder to a different job constituted dis-crimination to discourage his union activities andan unfair labor practice violative of Section 8(a)(3)and (1) of the Act.1512 Stumpff so testified at one point At another,he testified that one ofthese men worked only 10 days and the other worked until January 1967" This testimony was the answer to a leading question and, therefore, lit-tle weight is given to it14On rebuttal, Snyder testified that he had called to the attention ofForeman Barney some rails and stiles that were "bowed"and that Bar-ney, saying that he had orders from the office, directed that they be useddespite their poor condition Barney was not called by Respondent todispute this testimony and, since it is not inherently incredible,I accept it" That the conversation was couched in the terms of "asking" Snyder fora "suggestion"and that Snyder "accepted"the transfer do not, on thisrecord, make the transfer any less a unilateral decision on the part ofRespondentSeeAnderson-Rooney Operating company,134 NLRB 1480,1492 62DECISIONSOF NATIONALLABOR RELATIONS BOARDc.Conclusions concerning dischargeAfter a week as a "floater,"during which timeStumpff had no criticism of his work,Snyder waslaidoff together with four other employees alsoclassified as"floaters."Respondent contends thatthe loss of a large order made it necessary toreduce the plant force and that the"floaters," hav-ing no regular assignments,were the most expenda-ble. This contention of economic necessity for thelayoffs is attacked by the General Counsel on theground that there is no evidence of the economiceffect of the loss of the contract and that, even ifthe plant no longer had the work called for by thelost contract,Respondent's parent company couldhave shifted compensatory work from its plant inPaoli.While I find no merit in the General Counsel'scontention that work should have been shifted fromRespondent'sparent company,itistrue thatRespondent's only evidence of the economic neces-sity for reduction in its plant force consists of theoral testimony of Stumpff concerning operatingdeficits and the loss of the contract.However,Hewitt's testimony concerning the conference ofSeptember 12, at which Stumpff told them of theloss of the contract,was some corroboration ofStumpff's testimony and the General Counsel doesnot dispute the fact that a contract had been can-celed.While it seems to me that, where the claim ofeconomic necessity is relied upon as a defense tothe discharge of one or more employees allegedlydiscriminatedagainst,more detailed proof isrequired in support of the claim than its mere asser-tion,16 I find a distinction here in that the employermet the problem by the general layoff of five em-ployees in a low-rank category,with no replace-ments at all for several weeks, and no claim by theGeneral Counsel that the entire layoff was dis-criminatorilymotivated.Accordingly, I acceptStum ff's statement that there was an economicjustification for a reduction in the work force and Isee no evidence that a choice of the "floaters" forlayoff, if carried out in good faith,would not havebeenapermissibleexerciseofmanagerialjudgment.For two reasons,however, my acceptance ofthese contentions by Respondent are not dispositiveof the allegations of unlawful discrimination againstSnyder. In the first place, it has been found that thetransfer of Snyder into the "floater"classificationwas an unlawful discrimination and, therefore, ifRespondent's conduct in placing him in the positionwhich exposed him to the hazard of this layoff wasimproper,Respondent is also responsible for theSeeMorrison Motor Freight,Inc ,137 NLRB 93311Although no witness fixed a date for this incident,it appears from thetenor of Brennan's speech that he had just received notice of the filing of anelection petition by the Laborers and it was stipulated that Respondentreceived such notice on September 21. Although Brennan testified that he"did not think" he had received such notice when he spoke,undisputedlater result of its action.Secondly,the record showsthat Snyder was not laid off simply because he was,at the time,one of the expendable"floaters."Stumpff admitted that Snyder had seniority overmen who were retained but that the reason Snyderwas nevertheless discharged and not recalled whenmen were hired in October was because he con-sidered Snyder"not suitable."It is also apparentthat Stumpff recognized the vulnerability of hisdischarge of Snyder on the ostensible basis of hisstatus as a "floater,"since he predicted that therewould be"repercussions"over it.I find, therefore,that the unlawful discrimination by Respondent didnot cease when Snyder was transferred from the as-sembly job but that it continued in effect until it ac-complished his total separation from Respondent'sem lo y.Accordingly,Ifind that Respondent's layoff ofSnyder,and its failure to reinstate him, constituteddiscrimination to discourage his union membershipor activities and that Respondent thereby violatedSection 8(a)(3) and(1) of the Act.3.TheBrennan speechOn or about September 22,17 President Brennanhad the plant force assembled in the lunchroom. Hetold them,according to his own testimony,that hewanted the employees "not to be hasty"and thathe "wanted to do what was best for them" and headmitted that he said he did not want a union in theplant.He also admitted having said that it was in-tended that Respondent would have a profit-sharingplan similar to that at Howell Manufacturing butthat so far the Everite plant had lost $68,000, andthat the employees then had Blue Cross protectionbut that if a union obtained a contract Respondentwould"abide by"such contract.The testimony of employees Clair Clouse, OrrinJ. Stevens,and Wilbur Shaw supplied several addi-tional details of Brennan's speech and,except withrespect to the single item mentioned below,Brennandidnotcontrovert their testimony.Moreover,such testimony is not inconsistent withBrennan's testimony and I accept it. According tothem,Brennan stated flatly that if the Union cameinthehospitalizationinsuranceprovidedbyRespondent would be discontinued; he also statedthat Respondent had intended to institute a profit-sharing plan as soon as possible but that this wouldnot be done if the Union came in.Brennan said thatthe Everite plant was a more modern one than thatof Howell at Paoli and that he had intended tomove most of the work to Everite but, since Everitewas "having union troubles,"he could not considertestimony shows that he referred in his speech to the fact that at least 30percent had signed union cards This statement appears on the petition andisprobably the source of his reference It is also clear that Brennan'sspeech occurred sometime before that of Staverosky,and the date of thatspeech is fairly well fixed at September 29 THE EVERITE DOOR CORP.doing so. He also told them about an overhead doorcompany in Indiana which had encountered "uniontroubles" and moved to Texas where it made moremoney than in Indiana, and that, if the Union camein, "in due time" the Everite plant would have tomoveout.'8Finally,Brennansaid that if the menwanted a union they ought to get the CarpentersUnion rather than one he had never "heard about."Upon all of the evidence, I find that Brennan saidthat if the Union came in: (i) the hospitalization in-surance then supplied to the employees by Respon-dentwould be discontinued; (ii) the proposedprofit-sharing plan would not be made effective;(iii) the planned transfer of additional work fromthe Paoli plant would be canceled; and (iv) like theIndiana company, Respondent might, "in duetime," have to move the plant away from Everett.It requires few citations of authority to supportthe conclusion that these statements constitutedthreats of reprisal, restraining and coercing the em-ployees in their exercise of rights of self-organiza-tion guaranteedby the Act and, therefore, violativeof Section 8(a)(1) thereof.194.The Staverosky speechAbout a week afterBrennan'sspeech, the em-ployees were again called into a meeting,this timeto hear a speech by A. E. Staverosky, the presidentof Everett Industrial Development Corporation, thecivic organizationwhich built and equipped theplant and leased it to Respondent for operation.Shortly before noon on September 29, the em-ployees were directed by Maintenance ForemanMorral20 to go to the lunchroom for a meeting andhe told them that they would be paid for any work-ing time they lost as a result.When the men hadgathered in the lunchroom,Brennan introducedStaverosky and he and Stumpff left the room.21Staverosky explained the relationship of thedevelopment company to Respondent and thatlocal businessmenhad put a good deal of moneyinto the construction of the plant: he said that hewould hate to see all his effort "go down the drain"` Brennan denied that he had told the employees that he would close theplant if the Union came in. Hewitt testified that Brennan had made thatstatement to him and Brennan admitted he might have told Hewitt and theSmall Business Administration that if he continued to losehe would have"no alternative"but to close the plant.On all of theevidence,I find thatBrennan made the statement,in the form set out above,to the employees'B See, as to the withdrawal of intention to establish a profit-sharing plan,Welding & IndustrialProducts Ltd., et at.,167 N LRB881; and, as to the"anecdote"which amounts to a threat of closing,Sunbeam Electronics,167NLRB 1072.2°Of the seven employees who testified concerning this meeting, onlyone, Stevens,clearly identified Morral as the personwho directed him togo to the meeting.Shaw did not rememberwho told himto go, but Herlinesaid it was his foreman who told him.Feight was not asked whotold himbut he said Morral was at the meeting and Hewitt was notClair Clouse,Glenn Clouse,and Bulger,in testifying that Hewitt summonedthem to themeeting,were undoubtedly mistaken, since it appears that Hewitt leftRespondent's employ between the Brennan and Staverosky speeches, buttheir error may be based upon the fact that Hewittprobably directed themto attend that earlier meeting Stumpff, however,testified that Brennan in-63by the employees getting a union in the plant. Healso said that Brennan had told him about the unionactivity and that it might force the plant to closeand he wanted to know why the men were for aunion since the plant was not yet ready for one. Hepointed out that if a union came in the men wouldlose the hospitalization insurance provided byRespondent and he repeated, on his own, that theplant might have to close down. He related a per-sonal experience with a business of his own which,afterbecoming unionized, was forced to closedown. He urged the men to give Respondent achance to "get on its feet."When Staverosky finished speaking, one of theemployees, Jacob Herline, asked whether there was"something that we could write our name on ..."and Staverosky left the room, returning in about 5minutes with a sheet of ruled paper saying that any-one who wanted to could sign it. The paper bearsthe date, September 29, 1966, and states across thetop in capital letters:IAM SATISFIED WITH THE WORKING CONDITIONSAT EVERITE DOOR CORP. AND DO NOT WISH TOJOIN AN ORGANIZED LABOR ORGANIZATION ATTHIS TIME.and the lines are numbered 1 through 28 at the leftedge of the sheet.Herline, who was the only one who testified con-cerning the preparation of the paper and its ap-pearance at the end of the Staverosky meeting,testified that at the end of the meeting he took thepaper into the office and discussed it with ForemanMorral who said that he "did not think it was anygood" and that it would not be "legal."The meeting extended 15 minutes into the men'sworking time but the employees were paid for thisperiod as if they had worked.Obviously, there are two questions involved inthis incident:viz,whether Staverosky acted asRespondent's agent in talking to the employees andwhether his statement and conduct consttute aviolation of the Act.Respondent contends that there is "no evidencewhatsoever" that Staverosky was acting as an agentstructed him to call the men together for this meeting so that the officialorigin of the call is establishedUponall of the testimony,Ifind that it wasMorral who called the employees into this meeting2iRespondent contends that Staverosky was not its agent and that it isnot responsible for any statements he may have made on this occasion Insupport of this argument,its brief states that "neither Brennan nor Stumpff,nor anyone else representing Evente, was present"-presumably whileStaverosky was speaking.Clair Clouse testified that Brennan and Stumpffmade the introductions, Stevens testified that it was Stumpff, and Shawtestified that it was a company official,he could not remember which one,but that both Stumpff and Brennan were present at the time Three otherscould not recall and one came in while Staverosky was speaking Stumpffwas not questioned on this point and Brennan flatly denied that he in-troduced StaveroskyIn view of Brennan's testimony that Staverosky cameto him earlier that day and asked permission to address the employees, andthe improbability that Staverosky was not introduced at all, I rejectBrennan's denial and find that it was he who introduced Staverosky but Ialso find that both he and Stumpff left the room after doing so. There wasundisputed testimony,however, by employee Feight,thatMorral waspresent throughout the meeting and I so find 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor Everite but that, since their "aims" were thesame, it was "natural" that Staverosky was giventhe opportunity to talk to Respondent's employees.The General Counsel, noting that Respondent, hav-ing been informed concerning the nature of thespeech Staverosky intended to make, furnished themeeting place, assembled its employees, introdu-ced Staverosky, and paid the employees for theworking time they lost by listening to him, arguesthatwhatever Staverosky did is attributable toRespondent.Section 2(13) of the Act specifically providesthat:In determining whether any person is acting asan `agent' of another person so as to makesuch other person responsible for his acts, thequestion of whether the specific acts per-formedwere actually authorized or sub-sequently ratified shall not be controlling.By providing Staverosky with the meeting placeknowing what he intended to say; by calling the em-ployees together; by introducing him; and by payingthe employees for part of the time spent in at-tendance, Respondent held Staverosky out to themas its spokesman. These factors are bolstered by theidentify of Staverosky's arguments with those butrecently stated by Brennan and by Respondent'sfailure to do or say anything to negate the almostinevitable impression that Staverosky was speakingfortheCompany.Accordingly, I find thatStaverosky, in his statements to the employees, wasthe agent of Respondent and that his statements, ifimproper, are attributable to Respondent.22It is to be noted that Staverosky made two of thearguments stated by Brennan to the employees justa week earlier: that if the Union came in theywould lose the hospitalization benefit then beingprovided by Respondent and that the plant mightbe forced to close. I have held that these samestatements, when made by Stumpff and Brennan,constituted threats and coercion violative of Sec-tion 8(a)(1) of the Act: when made by Respon-dent's agent, Staverosky, they are no different. Ac-cordingly, Respondent thereby committed a similarunfair labor practice. In view of the discussionwhich follows, it is unnecessary to determinewhether Staverosky's preparation, at the suggestionof employee Herline, of the document disclaimingany desire for union representation also constitutedan unfair labor practice.5.The statement of disclaimerA few hours after Staverosky's speech ForemanMorral came out on the plant floor to distribute thepaychecks.He had the document prepared byStaverosky and there were at that time severalsignatures, including that of Morral, on the sheet.Morral asked employees Clair Clouse, Stevens,£2Byrds Manufacturing Corp.,140 NLRB 147, 155, enfd 324 F 2d 329(C A8), AM Andrews Company,112 NLRB 626, 637, enfd. 236 F.2d 44(C A. 9)Glenn Clouse, Bulger, Feight, and Shaw to sign it.Glenn Clouse, Stevens, and Feight signed it but theothers refused.Brennan and Stumpff both denied any knowledgeconcerning this document except that Stumpff saidthat he found it on his desk one morning, that hedid not know who put it there but he kept it in hispossession. Morral did not testify in this case.Regardless of the circumstances of its origin, thedocument was utilized by Morral in an effort to un-dermine support for the Union. Morral's request,therefore, constituted interference, restraint, andcoercion of the employees in their exercise of rightsof self-organization and it constitutes an unfairlabor practice violative of Section 8(a)(1) of theAct.236. Interrogation of applicants and proposal forsurveillanceWillard Taylor testified that when he was hiredby Stumpff on May 31 Stumpff asked him whetherthere had been a union where he worked. Tayloranswered that there had been and that he had beena union man, to which Stumpff replied that he didnot think that "a union representative from Pitts-burgh" should be permitted to settle differences attheplant.Taylor,nevertheless,was hired andworked until September 15, when he was laid offwith the four others, including Snyder.Stumpff did not controvert Taylor's testimonyand I find that the conversation occurred as hedescribed it. In content, however, it falls far shortof constituting interference, restraint, or coercion.The inquiry itself was innocuous and Stumpff'sstatement about a union representative from Pitts-burgh bears no substantial relationship to anysituation then apparent at the plant. That Stumpffhired Taylor despite Taylor's union history wouldnot immunize Stumpff's statements had they beenclearly coercive, but the fact that he did hire him'tends to deprive this vague expression of any over-tone of coercion.Robert Perrin testified that he applied for em-ployment in late July or early August and was inter-viewed by Stumpff; that Stumpff asked him whetherhe had ever "worked under a union" and Perrinsaid he had done so at Caro Equipment; thatStumpff then asked him how he felt and he saidthat a union had its good and bad points. Stumpff,according to Perrin, then said he did not want tohear anything about the Union in the shop, that hedid not want it in there, and that he had fired a manfor talking about the Union in the shop. Perrintestified that he started to walk out but thatStumpff called him back, invited him to go throughthe shop, and asked him whether he could do thework. Perrin said he thought he could and Stumpffsaid he would give him a week's trial.48BigBen Department Stores, Inc.,160 NLRB 1925. THE EVERITE DOOR CORP.65Duringtheirconversation,PerrintestifiedStumpff asked him about Caro Equipment and,also, whether he knew any of the men working forRespondent; Perrin answered that he knew "thebiggest part" of Respondent's employees and hespecifically named Snyder and Gary Tewell as menwith whom he was acquainted.24 Perrin was hiredand worked for Respondent until September 15when he was one of the five laid off.Stumpff did not contradict Perrin's testimony andIfind that the conversation occurred as Perrindescribed it.Stumpff's statements to Perrin,unlike those hemade to Taylor, are clearly coercive. The state-ments that he did not want a union in the shop; thathe did not want to hear anything about a union inthe shop; and that he had fired a man for talkingabout a union in the shop are a clear threat that asimilar fate would befall any employee who talkedabout a union there. Such conduct is violative ofSection 8(a)(1) of the Act.25Orrin J. Stevens testified that he had been"promoted" from a production job in the plant todoing janitorial work in the office: that on his firstday working around the office Stumpff told him ofnumerous rumors that he had been a "pusher" forthe Union but that since he, Stumpff, did not be-lieve the rumors Stevens had been given "anotherchance" in the janitorial job instead of being laidoff.According to Stevens, Stumpff then asked him ifhe heard of anybody "pushing the Union" to lethim know and "he would see what he could do toget rid of them," but that he made no reply toStumpff's request.Stumpff testified that Stevens was "promoted" tothe janitorial job because of the mistakes he hadmade on "three other jobs." He denied that he hadasked Stevens to inform on his fellow employeesand testified that Stevens had been discharged fortaking a copy of the plant payroll out of a desk inthe office. Stevens admitted, on cross-examination,that he had been discharged over a matter involvinga copy of the payroll but insisted that he had foundthedocument in a wastebasket and that hisdischarge occurred 10 days after that incident.The resolution of this matter is dependent entire-ly upon my estimate of the comparative credibilityof the two witnesses. This matter is a peripheral oneand does not personally involve Stevens, so there isno particular incentive for him to fabricate it.Stumpff,on the contrary,isRespondent's principalmanagement representative at the plant and I havestated,in connection with the employee meetingsheld in his office, that I do not find him to be acrediblewitness.Accordingly, I accept Stevens'testimony and find that Stumpff requested him toreport the organizational activities of Respondent'semployees. By such conduct, Respondent violatedSection 8(a)(1) of the Act.26 His statement con-cerning the laid-off employees, however, I find toovague to justify an additional finding of violation ofthis section.The allegations of the complaint refer to otherstatements as violative of Section 8(a)(1) but, ex-cept as found herein, I do not find them sufficentlyclear in the record to justify findings of unfair laborpractices and I shall recommend that the complaintbe dismissed as to them.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in sectionIII,above, occurring in connection with its opera-tions described in section I, above, have a close, in-timate, and substantial relationship to trade, traffic,and commerce among the several States and tendto lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE REMEDYHaving found that Respondent has engaged inand is engagingin unfair labor practices, it will berecommended that it cease and desist therefromand take certain affirmative action, including theposting of an appropriate notice, to effectuate thepolicies of the Act.Having found that Respondent transferred,discharged, and refused to reinstate Palmer Snyderin violation of Section 8(a)(3) and (1) of the Act, Ishall recommend that it reinstate him to his formerjob of assembly supervisor, or to a substantiallyequivalent one, and make him whole for any loss ofearningssufferedby reason of his unlawfuldischarge, his backpay to be computed in themannerset forth in F.W. Woolworth Company,90NLRB 289, with interest thereon in the manner setforth inIsisPlumbing & Heating Co.,138 NLRB716.In view of the nature and extent of the unfairlabor practices found herein to have been engagedin by Respondent, which indicate its determinationto interfere aggressively with its employees' rightsof self-organization, I shall recommend a broadcease-and-desist order herein.27Upon the basis of the above findings of fact andupon the entire record in the case, I reach the fol-lowing:Z'The record does not support the statement in the General Counsel'sbrief that Stumpff knew from Perrin that Snyder had been a member of theunion at Caro Equipment,but Perrin's reference to Snyder,as an employeeof Respondent with whom he was acquainted,shortly after the reference toCaro and the union there, may have created an association of ideas suffi-cient to cause Stumpff to put the question concerning unions specifically toSnyder atthe meetingin Stumpff's office a few days later25TheLawsonMilkCompany, 143 NLRB 916, enfd 317 F 2d 756 (C A6)zsAngus Manufacturing Company, Inc,123 NLRB 1919, 1920,WyattFood Stores,127 NLRB 262, enfd 287 F 2d 37 (C A 5)Z'N L R B v.EntwistleMfg Co.,120 F 2d 532, 536 (C A 4) 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAWbenefits or planned benefits,or with discharge forjoining,assisting,or remaining members of a union.(c) Threatening to reduce the work of its plantor to close it if the employees should authorize alabor organization to represent them for collective-bargain purposes.(d) Requesting employees to inform it concern-ing the union membership or activities of em-ployees.(e) Soliciting employees to disclaim a need forself-organization at its plant.(f)Discouraging membership in Laborers'Inter-nationalUnion of North America,AFL-CIO,United Brotherhood of Carpenters and Joiners ofAmerica,Carpenters District Council of Pittsburgh& Vicinity, AFL-CIO,or any other labor organiza-tion, by discriminatorily transferring,discharging,or refusing to reinstate employees.(g) In any other manner interfering with,restraining,or coercing its employees in the exer-cise of their rights to self-organization,to formlabor organizations,to join or assist Laborers'Inter-nationalUnion of North America,AFL-CIO,United Brotherhood of Carpenters and Joiners ofAmerica, Carpenters District Council of Pittsburgh& Vicinity,AFL-CIO,or any other labor organiza-tion, to engage in concerted activities for the pur-pose of collective-bargaining and other mutual aidor protection,or to refrain from any and all suchactivities, except to the extent that such right maybe affected by an agreement requiring membershipin a labor organization as a condition of employ-ment as authorized by Section 8(a)(3) of the Na-tionalLaborRelations Act, as amended.2.Takethe following affirmative action to effec-tuate the policies of the Act:(a)Offer to Palmer Snyder immediate and fullreinstatement to his former position as assemblyforeman,or a substantially equivalent position,without prejudice to his seniority and other rightsand privileges,and make him whole for any loss ofwages which he may have suffered as a result of itsdiscrimination against him in the manner providedin the above section entitled"The Remedy."(b) NotifyPalmer Snyder if presently serving inthe Armed Forces of the United States of his righttofullreinstatementupon application in ac-cordance with the Selective Service Act and theUniversalMilitaryTraining and Service Act, asamended, after his discharge from the ArmedForces.(c) Preserve and, upon request, make availableto the Board or its agents,for examination andcopying, all payroll records,social security paymentrecords, timecards,personnel records and reports,and all other records necessary to analyze theamounts of backpay due.(d) Post at its place of business at Everett,Pennsylvania,copies of the attached notice marked1.The Everite Door Corp.isan employer en-gaged in commerce within the meaning of Section2(6) and(7) of the Act.2.Laborers'International Union of North Amer-ica, AFL-CIO, and United Brotherhood of Carpen-ters and Joiners of America,Carpenters DistrictCouncil of Pittsburgh&Vicinity,AFL-CIO, arelabor organizations within the meaning of Section2(5) of the Act.3.By discriminating in regard to the hire andtenure of Palmer Snyder,by transferring him fromhis)ob as assembly supervisor on or about Sep-tember 8, 1966,by terminating his employment onor about September 15, 1966,and by thereafterrefusing to reinstate him to discourage union mem-bership or activities,Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(3) of the Act.4.By coercively interrogating employees and ap-plicants for employment concerning their unionmembership or activities;by threatening them withthe imposition of more onerous working conditionsor discharge for joining,assisting,or remainingmembers of a union;by threatening them with lossof benefits or planned benefits for joining,assisting,or remaining members of a union;by threatening toreduce the work of,or close, its plant if the em-ployees should authorize a labor organization torepresent them for collective-bargaining purposes;by requesting employees to inform it concerningthe union membership or activities of employees;by soliciting employees to disclaim a need for self-organization at its plant;by transferring,discharg-ing, and refusing to reinstate Palmer Snyder todiscourage membership in, or activities on behalfof, a labor organization,Respondent has interferedwith,restrained,and coerced employees in the ex-ercise of rights guaranteed them in Section 7 of theAct and has thereby engaged in and is engaging inunfair labor practices within the meaning of Section8(a)(1) of the Act.5.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and(7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of factand conclusions of law and the entire record in thiscase, it is recommended that The Everite DoorCorp., its officers, agents, successors,and assigns,shall:1.Cease and desist from:(a)Coercively interrogating employees and ap-plicants for employment concerning their unionmembership or activities.(b) Threatening employees with the impositionof more onerous working conditions, with loss of THE EVERITE DOOR CORP.67"Appendix."2BCopiesof said notice, to befurnished by the Regional Director for Region 6,after being duly signed by its representative, shallbeposted by it immediately upon receipt thereof,and be maintained by it for 60 consecutive daysthereafter,inconspicuous places, including allplaces where notices to employees are customarilyposted.Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced,or covered by any other material.(e)Notify the Regional Director for Region 6, inwriting,within 20 days from receipt of this Deci-sion,what steps it has taken to comply herewith.29IT IS RECOMMENDED that the allegations of thecomplaint,insofar as not found violative of the Actin the Decision,be dismissed.'" In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommendedOrderof a Trial Examiner"in the notice. In thefurtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals,the words"a Decree of the United States Court of Ap-peals Enforcing an Order"shall be substituted for the words"a Decisionand Order "RB In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read- "Notify the Regional Director forRegion 6,in writing,within 10 days from the date of this Order, what stepsRespondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Boardand in order to effectuate the policies of the Na-tional Labor Relations Act, as amended, we herebynotify our employees that:The hearing, which was held in Bedford onMarch 29 and 30, 1967,resulted in a decision thatwe violated the Act and interfered with our em-ployees' rights under it-(1) By coercively interrogating employeesand applicants for employment concerningtheir union membership or activities.(2) By threatening employees with the im-position of more difficult working conditions,with loss of benefits or planned benefits, orwith discharge for joining,assisting,or remain-ing members of a union.(3) By threatening to reduce the work atour plant or to close it if the employees shouldauthorize a labor organization to representthem for collective-bargaining purposes.(4) By requesting employees to inform usconcerning the union membership or activitiesof other employees.(5) By soliciting employees to sign a paperstating that there was no need for a union atour plant.(6) By transferring Palmer Snyder from hisjob as assembly foreman,and by dischargingand refusing to reinstate him, to discouragemembership in Laborers'International UnionofNorthAmerica,AFL-CIO,orUnitedBrotherhood of Carpenters and Joiners ofAmerica,Carpenters District Council of Pitts-burgh& Vicinity, AFL-CIO.To comply with that decision,we now notify ouremployees that-WE WILL NOT continue or repeat any of theabove conduct or any other conduct in viola-tion of the Act, but the Decision does notrequire us to withdraw or cancel any wage in-crease or other benefit we may have extendedto our employees.WE WILL offer Palmer Snyder full and im-mediate reinstatement to the same position,that is,assembly supervisor, which he held onor about September 8, 1966,or to a substan-tially equivalent one, without prejudice to hisseniority and other rights and privileges, andWE WILL compensate him by paying him theamount,with interest,of any wages he mayhave lost byyreason of his unlawful discharge.All our employees are free to join and remainmembers of either of the above-named Unions, orany union,and they are free to refrain from joiningthose Unions, or any other union, unless and untilwe sign a contract which,in compliance with theterms of Section 8(a)(3) of the Act,requires unionmembership as a condition of continued employ-ment.THE EVERITE DOOR CORP.(Employer)DatedBy(Representative)(Title)Note:We will notify the above-named employeeifpresently serving in the Armed Forces of theUnited States of his right to full reinstatement uponapplication in accordance with the Selective Ser-vice Act and the Universal Military Training andService Act, as amended, after discharge from theArmed Forces.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice,1536FederalBuilding,1000LibertyAvenue,Pittsburgh,Pennsylvania15222,Telephone 644-2977.353-1440-42-e